STATE OF MICHIGAN

                           COURT OF APPEALS



INGRID HACKETT-MAYER,                                              UNPUBLISHED
                                                                   December 18, 2014
              Petitioner-Appellee,

v                                                                  No. 317744
                                                                   Oakland Circuit Court
FRANK MAYER IV,                                                    Family Division
                                                                   LC No. 2013-807804-PP
              Respondent-Appellant.


Before: O’CONNELL, P.J., and BORRELLO and GLEICHER, JJ.

PER CURIAM.

       Respondent Frank Mayer IV appeals as of right the trial court’s order denying his motion
to terminate a personal protection order (PPO) issued against him at the request of petitioner
Ingrid Hackett-Mayer. We affirm.

        Initially, we note that although the PPO on which this appeal is based expired on April
25, 2014, the issue is not moot. “As a general rule, an appellate court will not decide moot
issues.” B P 7 v Bureau of State Lottery, 231 Mich. App. 356, 359; 586 NW2d 117 (1998). “An
issue is deemed moot when an event occurs that renders it impossible for a reviewing court to
grant relief.” Id. However, an issue is not moot where it “may have collateral legal
consequences” for an individual. Mead v Batchlor, 435 Mich. 480, 486; 460 NW2d 493 (1990),
abrogated on other grounds Turner v Rogers, ––– US ––––; 131 S. Ct. 2507; 180 L. Ed. 2d 452
(2011). A PPO may be entered into the Law Enforcement Information Network (LEIN). MCL
600.2950(16) and (17). Although there is no statutory provision providing for the removal of a
PPO from the LEIN after a PPO expires, MCL 600.2950(19) and (20) provide that the LIEN
must be updated with information that a PPO was “rescinded, modified, or extended by court
order.” Accordingly, because a legal remedy is attainable, the issue is not automatically moot
just because the PPO expired. Further, in this case, respondent testified that he is licensed to
work in a heavily regulated business, that the PPO will harm his business reputation, and that he
will have to disclose the PPO every year in conjunction with his work. Thus, the expired PPO
continues to have adverse consequences to respondent. See Hayford v Hayford, 279 Mich. App.
324, 325; 760 NW2d 503 (2008) (holding that the trial court’s decision to issue and continue a
PPO was not moot after the expiration of the PPO because the respondent could permanently
lose his federal firearms license and livelihood).




                                               -1-
        Respondent argues that the trial court abused its discretion in denying his motion to
terminate the PPO because the trial court did not have reasonable cause to believe that
respondent committed one of the acts described in MCL 600.2950(1). “We review for an abuse
of discretion a trial court's determination whether to issue a PPO because it is an injunctive
order.” Hayford, 279 Mich. App. at 325. “An abuse of discretion occurs when the decision
resulted in an outcome falling outside the range of principled outcomes.” Id. The trial court’s
findings of fact are reviewed for clear error. Id. Issues of statutory interpretation are reviewed
de novo. Id.

        Pursuant to MCL 600.2950(4), a circuit court must issue a PPO if it “determines that
there is reasonable cause to believe that the individual to be restrained or enjoined may commit 1
or more of the acts listed in subsection (1).” The relevant acts include “(g) [i]nterfering with
petitioner at petitioner’s place of employment or education or engaging in conduct that impairs
petitioner’s employment or educational relationship or environment.” MCL 600.2950(1)(g).
Further, MCL 600.2950(1)(j), the catchall provision, provides that another relevant act includes
“any other specific act or conduct that imposes upon or interferes with personal liberty or that
causes a reasonable apprehension of violence.” The petitioner has the initial burden to show
reasonable cause for the trial court to grant a petition for a PPO. Hayford, 279 Mich. App. at 326.
The petitioner also has the burden to establish “a justification for the continuance of a PPO at a
hearing on the respondent’s motion to terminate the PPO.” Id. In deciding whether to issue a
PPO, the trial court must consider “[t]estimony, documents, or other evidence offered in support
of the request” for a PPO. MCL 600.2950(4)(a). Further, pursuant to MCL 600.2950(4)(a), the
trial court must consider whether the respondent has “previously committed or threatened to
commit” an act listed in MCL 600.2950(1).

       In this case, the parties divorced in 2007. They shared joint physical and legal custody of
their minor children. The parties’ post-divorce relationship appears to have been contentious. In
April of 2013, petitioner received a number of text messages from respondent, which she
generally described as referring to her as

       fat, ugly, a terrible parent, a derelict, I have no parenting skills, why don’t I get a
       job, why don’t I attend a career fair; they will go on to say such things as I date a
       lizard, that I have no business being a parent, I cheated on my husband with a
       lizard, I should get a job, I should get off drugs.

The text messages that were admitted into evidence also included numerous declarations from
respondent that petitioner was a bully and that she needed to stop abusing children. The text
messages were apparently sent before and after an April 23, 2013, incident at petitioner’s
workplace. The testimony established that on April 23, 2013, respondent called petitioner and
left a voicemail on her phone before showing up at her workplace. Respondent agreed that when
he arrived he “launched into an extremely hostile tirade,” but he maintained that he did not
threaten anyone. Petitioner testified that when respondent arrived he “slammed his hands” onto
the sign-in counter, sending pencils flying and disrupted everything that was on the counter. She
said that he started saying “let’s go, come on, let’s go, let’s go find these bullies, Ingrid, come
on, let’s go.” She added that he was “screaming at the top of his lungs.” She said that she was
very afraid and asked him to leave, but he “kept going on and on” about finding the bullies.
Petitioner’s coworker described respondent as “very hostile” and said he was “yelling” at

                                                -2-
petitioner. She said it was a “bit eerie” because respondent had a laser focus on petitioner. She
said that she was scared and frightened by his conduct. Petitioner crouched behind her coworker
and called the police, but respondent left before they arrived. Petitioner said that respondent left
a second voicemail on her phone after he left. Both voicemails were played on the record, but
were not transcribed. However, respondent candidly described at least one of the voicemails as a
“volcanic . . . watered down version of Alec Baldwin’s infamous voice message.” One of the
responding police officers testified that petitioner and her coworker were upset, frightened, and
emotionally agitated when he arrived; however, the officer said that they told him respondent did
not make any verbal threats. Based on this testimony, we conclude that the trial court did not
abuse its discretion in denying respondent’s motion to terminate the PPO because the trial court
had reasonable cause to believe that respondent interfered with petitioner at petitioner’s place of
employment and engaged in conduct that caused petitioner to experience a reasonable
apprehension of violence. MCL 600.2950(4); MCL 600.2950(1)(g) and (j).1

       Affirmed.

                                                             /s/ Peter D. O’Connell
                                                             /s/ Stephen L. Borrello
                                                             /s/ Elizabeth L. Gleicher




1
  In addition, the trial court was able to consider a September 2012 incident in determining
whether respondent’s actions caused petitioner to experience a reasonable apprehension of
violence. See MCL 600.2950(4)(b) (providing that a trial court may consider whether the
respondent previously committed or threatened to commit an act listed in MCL 600.2950(1)).
According to petitioner, respondent slapped her in the face in September of 2012. Respondent
points out that the case against him was dismissed because the prosecutor found it improper to go
forward. However, the trial court was able to consider the incident even though it did not result
in a conviction. See MCL 600.2950(4)(b). Therefore, to the extent that the trial court considered
the September 2012 incident in reaching a decision, the trial court did not abuse its discretion.


                                                -3-